 


109 HRES 699 EH: Supporting the goals and ideals of National Entrepreneurship Week and encouraging the implementation of entrepreneurship education programs in elementary and secondary schools and institutions of higher education through the United States.
U.S. House of Representatives
2006-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. RES. 699 
In the House of Representatives, U. S.,

June 7, 2006
 
RESOLUTION 
Supporting the goals and ideals of National Entrepreneurship Week and encouraging the implementation of entrepreneurship education programs in elementary and secondary schools and institutions of higher education through the United States. 

 
Whereas according to the Department of Labor, most of the new jobs created throughout the United States in the past decade have come from the creative efforts of entrepreneurs and small businesses, which have been expanding and advancing technology and fueling the recent growth in the economy; 
Whereas entrepreneurs have been the source of economic innovation throughout the history of the Nation, and the entire society has been improved because of the new ways of doing things that have been brought about by people who market their ideas; 
Whereas economically independent entrepreneurs are engaged citizens who work to improve the economic environment in their local communities, providing better opportunities for businesses to operate and a better environment for the human resources they need to advance their business dreams; 
Whereas 70 percent of high school students want to become entrepreneurs, and entrepreneurial skills will assist students in the future regardless of whether they work in a business owned by others or run their own business; 
Whereas the high interest of students in becoming entrepreneurs and the critical role entrepreneurs have played in advancing the national economy make it vital for the Nation’s schools to provide students with training in the skills which will enable them to become the entrepreneurs of the future; 
Whereas the Partnership For 21st Century Skills identified financial, economic, business literacy, and entrepreneurship skills as the types of skills students must have in order to enhance workplace productivity and career options; 
Whereas exposing students to the types of market-driven problems faced by entrepreneurs is an excellent example of how educators can use problem-based learning strategies to prepare students for the situations they will encounter in the future, an approach recommended by the National Council on Competitiveness in its 2004 report entitled “ Innovate America”; 
Whereas entrepreneurship education provides exactly the type of academic engagement of all students promoted by the National High School Alliance, based on relevant real-world contexts that build on community assets, allow participation in workplace-based learning, and include performance-based assessments; 
Whereas entrepreneurship education has been shown to be especially effective in closing the achievement gap between minority students and others in public schools; 
Whereas students who participate in entrepreneurship education programs have better attendance records, perform better on core subjects, and have lower dropout rates than those who do not participate in these programs; 
Whereas successful programs in entrepreneurship education have been established in many States, including the public-private partnership program in North Carolina by the Center for 21st Century Skills, which helps students acquire the knowledge and skills needed for success in the global economy and which has been touted as a national model for education in the 21st century; 
Whereas the Ewing Marion Kauffman Foundation has assembled a multidisciplinary panel of distinguished scholars who will evaluate relevant research and review what has been learned in the many existing programs on entrepreneurship under way throughout the United States in order to provide recommendations for a comprehensive approach to teaching entrepreneurship in colleges and universities; 
Whereas the Ewing Marion Kauffman Foundation has contributed significant time and resources to create the Kauffman Campuses program to make entrepreneurship education a common and accessible campus-wide opportunity that is an integral part of the college experience; 
Whereas the Consortium for Entrepreneurship Education has developed and nurtured a lifelong entrepreneurship education model to encourage students’ awareness of entrepreneurship as a career option throughout their years of school and to assist entrepreneurs as they implement their entrepreneurial ideas; 
Whereas the Consortium for Entrepreneurship Education has lead the initiative to broadly define the field of entrepreneurship through 403 performance indicators to guide the delivery of entrepreneurship education in support of the lifelong learning model; 
Whereas, through the initiative to observe annually National Entrepreneurship Week, the Ewing Marion Kauffman Foundation, the Consortium for Entrepreneurship Education, and partner organizations promote awareness of the contributions of entrepreneurs as innovators, positive forces in the economy, and important resources for improving communities as places to live and work; and 
Whereas National Entrepreneurship Week will focus on the innovative ways in which entrepreneurship education can bring together the core academic, technical, and problem solving skills essential for future entrepreneurs and successful workers in future workplaces: Now, therefore, be it 
 
That the House of Representatives— 
(1)encourages the implementation of entrepreneurship education throughout the United States; 
(2)supports the goals and ideals of National Entrepreneurship Week so that the people of the United States are reminded of the contributions of entrepreneurs and so that educators are encouraged to reflect on how entrepreneurship education can improve the performance of their students; and 
(3)requests that the President issue a proclamation calling on the Federal Government, State and Local governments, schools, nonprofit organization, and others to observe National Entrepreneurship Week annually with special events in support of entrepreneurs and entrepreneurship education programs. 
 
Karen L. HaasClerk.
